DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.


Terminal Disclaimer
2.	The terminal disclaimer filed on 04/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Pat No: 8,224,608 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 21-29 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. 
 In claim 21, for example, “determine an accuracy of the alcohol sensor (emphasis added) using a user's body as a simulator in a monitoring mode by receiving a BAC measurement from the alcohol sensor based on the breath sample provided by the user at a sample time, the sample time determined based on a time to a predetermined calibration point from a time that the user starts drinking alcohol” and “determine a BAC reading (emphasis added) based on the BAC measurement by the alcohol sensor and pre-stored calibration data in an operation mode” are recited; however, no functional relationship is defined between the determined “an accuracy of the alcohol sensor” and the determined “a BAC reading”. It is unclear whether said pre-stored calibration data comprises said “an accuracy of the alcohol sensor”. 
5.    Claims 21-29 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In Claim 21, for example, there is a lack of clarity about the definition of “an accuracy of the alcohol sensor”. Furthermore, the silence on the details of determining said accuracy of the alcohol sensor” simply by receiving a BAC measurement from the alcohol sensor based on the breath sample provided by the user at said sample time renders the claim indefinite. It is unclear how “an accuracy of the alcohol sensor” can be determined without calculating a difference of error or comparing to a known reference point. 
 Clarification and/or correction are required.

Response to Arguments
6.	Applicant's arguments received 04/04/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-5 as set forth above in this Office action.


Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862     

/TOAN M LE/Primary Examiner, Art Unit 2864